Citation Nr: 0307925	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  02-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether a timely notice of disagreement with a January 2000 
rating decision denying service connection for infected 
eyelids, vision loss, and facial skin cancer due to mustard 
gas exposure has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty during World War II.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Albuquerque, New Mexico 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board notes that in a January 2000 rating 
decision, the RO denied service connection for infected 
eyelids, vision loss, and facial skin cancer due to mustard 
gas exposure.  The RO notified the veteran of its decision in 
February 2000.  In March 2001, the RO informed the veteran 
that he had not filed a timely notice of disagreement.  He 
perfected an appeal on its decision as to the timeliness 
issue, and presented testimony before the undersigned Member 
of the Board of Veterans' Appeals (Board) in September 2002.


FINDINGS OF FACT

1.  The RO mailed to the veteran's latest address of record 
notice and appeal rights information concerning a January 
2000 rating decision which denied entitlement to service 
connection for infected eyelids, vision loss, and facial skin 
cancer due to mustard gas exposure on February 9, 2000.

2.  A notice of disagreement was not filed within a year of 
the notice date.


CONCLUSION OF LAW

A notice of disagreement with the January 2000 rating 
decision denying service connection for infected eyelids, 
vision loss, and facial skin cancer due to mustard gas 
exposure was not timely filed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), ), now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
withdrawn sub nom. Morton v. Gober, 14 Vet.App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
VA regulations have also been revised as a result of these 
changes.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 38 
C.F.R § 3.159(b)(1).  In this case, the Board finds that the 
February 2000 notice letter to the veteran and other 
correspondence, including February and March 2000 letters to 
his Senator carbon copied to his representative, the RO's 
March 2001 letter to the veteran, a subsequent RO letter of 
clarification, the November 2001 statement of the case, and 
the September 2002 hearing before the undersigned adequately 
notified the veteran of the evidence necessary to 
substantiate the claims addressed in this decision and of the 
action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, the Board finds all 
identified and authorized records pertinent to the issues 
addressed in this decision have been received.  The veteran 
was also provided the opportunity to present testimony at a 
hearing on appeal before the undersigned member of the Board 
in September 2002.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development is not 
necessary.



Factual background

In September 1998, the veteran claimed service connection for 
infected eyelids, vision loss, and facial skin cancer due to 
mustard gas exposure.

A June 1999 VA aid and attendance examination report shows 
that the veteran had arthritis, was hard of hearing, and was 
status post a recent left total knee arthroplasty.  He was 
able to leave his home daily with someone to drive him and 
assist in car transfers, and he needed a front wheeled walker 
for locomotion.

In a January 2000 rating decision, the RO denied entitlement 
to service connection for infected eyelids, vision loss, and 
facial skin cancer due to mustard gas exposure.  The RO 
mailed to the veteran's latest address of record notice and 
appeal rights concerning the January 2000 rating decision on 
February 9, 2000.  It sent a copy of the correspondence to 
the representative.  Its cover letter enclosed a VA Form 4107 
that explained the appeal rights.

In January 2000 correspondence dated the day after the RO's 
January 18, 2000 rating decision, the veteran's Senator sent 
in a letter enclosing a January 2000 inquiry from the 
veteran, essentially requesting information about what action 
was being taken on his claim.

After the February 9, 2000 notification-of-decision-and-
appeal-rights letter was sent to the veteran, the RO wrote 
the Senator on February 22, 2000 advising the Senator that it 
had denied the veteran's claim and that the veteran had been 
notified of the determinations and of his right to appeal by 
a February 9, 2000 letter.  The RO sent a copy of the letter 
to the veteran's representative.  

In late February 2000 the RO received a letter from the 
veteran's Senator dated in mid February 2000 with a copy of 
the veteran's original January inquiry to the Senator.  The 
Senator requested information as to the status of the claim.  
On March 2, 2000 the RO wrote the Senator advising him that 
it had denied the veteran's claim and that the veteran had 
been notified of the determinations and of his right to 
appeal by a February 9, 2000 letter.  The RO sent a copy of 
the letter to the representative.  

In June 2000 correspondence, the veteran's Senator sent in a 
letter enclosing a copy of +the January 2000 inquiry from the 
veteran, re-dated June 15, 2000, requesting information about 
what action was being taken on his claim.  Later that month, 
the RO wrote the Senator advising the Senator that it had 
denied the veteran's claim and that the veteran had been 
notified of the determinations and of his right to appeal by 
a February 9, 2000 letter.  The RO sent a copy of the letter 
to the representative.  

In December 2000, VA received a memorandum from the 
representative concerning the veteran's claim for pension.  
Included with the memorandum was the veteran's claim for 
pension benefits and a VA Form 21-527, Income-Net Worth and 
Employment Statement, signed on November 3, 2000 by the 
veteran.

A notice of disagreement signed by the veteran, dated 
February 11, 2001, sent under a February 18, 2001 cover 
memorandum from the representative, is date marked by an RO 
date stamp as having been received at the RO on February 26, 
2001.  The cover memorandum is also date-stamped as received 
on February 26, 2001.

The RO advised the veteran in March 2001 that the notice of 
disagreement was not filed within one year of the date of 
mailing of the notification of the initial decision, and that 
as such, it became final.

Later in March 2001, the veteran contested the determination 
that the notice of disagreement was not filed within one 
year.  In a statement in support of claim and Form 9 he 
stated that he filed a notice of disagreement personally with 
his representative.  The veteran felt that the notice was 
within one year.  He also reported that he was under severe 
stress because his wife of 52 years had passed away on June 
8, 2000, which further delayed any type of response he 
intended to make.  

During the hearing before the undersigned in September 2002, 
the veteran testified that he found the decision notification 
in December 2000 or January 2001, give or take a little bit.  
He indicated that his wife, who had had third stage 
Alzheimer's before she passed away, must have picked the mail 
up when he was not home, and put it away in a closet without 
ever mentioning it to him.  The veteran indicated that he was 
88 years old at the time the mail must have arrived.

Pertinent law and regulations

VA law provides that an appeal consists of a timely filed 
notice of disagreement in writing that can be reasonably 
construed as a disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2002).

38 U.S.C.A. § 7105(b)(1) provides that notice of disagreement 
shall be filed within one year from the date of mailing of 
notice of the result of initial review or determination.  
Such notice of disagreement must be in writing and must be 
filed with the activity which entered the determination with 
which disagreement is expressed.  See also 38 C.F.R. 
§§ 20.200, 20.201, 20.300, 20.302 (a) (2002).

Notice for VA purposes means written notice sent to a 
claimant's last address of record.  38 C.F.R. § 3.1(q) 
(2002).  

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).

Analysis

In this case, the evidence indicates and the veteran does not 
dispute that the decision notification letter with a VA Form 
4107 was mailed by the RO to the veteran's latest address of 
record on February 9, 2000.  

The record suggests, through communications with his Senator, 
that the veteran had not seen the decision notification 
letter until after June 15, 2000, as his correspondence with 
VA through his Senator in January 2000 and June 2000 is in 
accord with him not having physically seen the decision 
notification letter as of that date.  He also testified that 
he had not seen the notification letter until December 2000 
or January 2001 but there is no other corroborating evidence 
of that.

The record does reflect, however, that it was mailed to him 
at his latest address of record, and to his representative by 
VA, on February 9, 2000.  This is what is germane.  The 
provisions of 38 U.S.C.A. § 7105 indicate that a notice of 
disagreement shall be filed within one year of the mailing of 
the notice of the result of the initial review.  Notice under 
VA regulation is defined as written notice sent to a 
claimant's latest address of record.  38 C.F.R. § 3.1(q).  
VA's notice to the veteran was on February 9, 2000, then.

The notice of disagreement was not timely received.  It was 
filed on February 26, 2001, which was after the 1 year period 
had expired.  Therefore, under the law, the notice of 
disagreement was not timely.  The statute does not provide 
for a tolling of the one year disagreement requirement due to 
extenuating circumstances.  Certainly, the veteran and his 
wife were not in the best of health.  However, in February 
2000, March 2000 and again in June 2000 the veteran's 
representative was advised by VA that the claim had been 
denied and that he had been notified of the denial by 
notification letter dated February 9, and between November 
and December 2000, there was some form of contact between the 
veteran and the representative, as indicated by the December 
2000 letter from the representative concerning pension.  
Moreover, the veteran concedes that he actually physically 
saw the February 9, 2000 decision notification letter in 
about December 2000 or January 2001, after finding it in a 
closet at his home.  

The communications from the representative and his Senator in 
January 2000, February 2000, June 2000 and December 2000 
cannot constitute notice of disagreement.  The January 2000 
communication was before the February 2000 decision 
notification letter, and none of the communications expressed 
dissatisfaction or disagreement with the RO's January 2000 
decision.

The VA Form 4107 enclosed with the February 9, 2000 decision 
notification letter cites the Board's Rules of Practice, 
38 C.F.R. Part 20, and advises a party that to appeal an RO 
determination to the Board, the party must send the RO a 
notice of disagreement within one year from the date of the 
letter which accompanies the form.  VA Form 4107 (June 1999) 
(RS).  Even if assuming the veteran's testimony to be 
accurate, when he found the February 9, 2000 decision 
notification in about December 2000 or January 2001, if he 
wanted to timely initiate an appeal of the January 2000 
decision, he should have filed a notice of disagreement right 
away, with the RO, to ensure timeliness.  Notice of 
disagreement must be timely filed with the RO.  Legally, it 
makes no difference when the notice of disagreement was 
received by the representative from the veteran, although in 
this case, it would not matter if it did, as the evidence 
shows it was not received by the representative any earlier 
than February 11, 2001, the date written on the notice of 
disagreement by the veteran.  What matters is when the notice 
of disagreement is filed with the RO.  VA's regular 
procedures indicate that the date it was filed with the RO 
was February 26, 2001, as represented by the "received by" 
date mark on both the notice of disagreement and the 
enclosure letter from the representative.  Because a notice 
of disagreement was not filed at the RO within one year of 
the decision notification letter, it was untimely.

As a matter of law, the notice of disagreement was not timely 
filed and the Board does not have jurisdiction over the RO's 
January 2000 decision denying service connection for infected 
eyelids, vision loss, and facial skin cancer due to mustard 
gas exposure.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As 
such, the doctrine of reasonable doubt is not for 
application.




ORDER

A timely appeal from a January 2000 rating decision denying 
service connection for infected eyelids, vision loss, and 
facial skin cancer due to mustard gas exposure has not been 
submitted.  The appeal is denied.




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

